
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mrs. Gillibrand (for
			 herself and Mr. Specter) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for the unveiling of a bust of Sojourner
		  Truth.
	
	
		1.Use of Emancipation Hall for
			 unveiling of Sojourner Truth bust
			(a)AuthorizationEmancipation
			 Hall in the Capitol Visitor Center is authorized to be used for an event on
			 April 28, 2009, to unveil a bust of Sojourner Truth.
			(b)PreparationsPhysical
			 preparations for the conduct of the ceremony described in subsection (a) shall
			 be carried out in accordance with such conditions as may be prescribed by the
			 Architect of the Capitol.
			
